One cannot recover compensation for an injury in so far as it is caused by one's own neglect to have remedial care. The injury to this extent does not arise out of and in the course of the workman's employment. The proximate cause is the plaintiff's own failure to use reasonable care to overcome his disability. "The chargeable disability is only that resulting from accident incurred in employment, and not that caused by the workman's carelessness preventing or delaying recovery from the accident." Neault v. Company, 86 N.H. 231, 232. See Perreault v. Company, 87 N.H. 306; Vallee v. Company, 89 N.H. 285; 105 A.L.R. 1470n.
The questions of what injury the plaintiff would have suffered if he had not taken the medical treatments and whether such omission would have been lack of due care are moot. Only actual injuries, past, present and future, are compensable under the Workmen's Compensation Act.
Judgment for $31.50.
All concurred. *Page 23